 

Exhibit 10.2

 

IBIO, INC.

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement, dated effective as of July 13, 2020, is made by and
between iBio, Inc., a Delaware corporation (the “Company”), and John Delta and
TechCXO LLC (together the “Indemnitees”).

 

RECITALS

 

A.                The Company and Indemnitees recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees
and other agents to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.

 

B.                The Company desires to attract and retain the services of
talented and experienced individuals, such as Indemnitees, to serve as
directors, officers, employees and agents of the Company and its subsidiaries
and wishes to indemnify its directors, officers, employees and other agents to
the maximum extent permitted by law.

 

C.                 Section 145 of the General Corporation Law of Delaware, under
which the Company is organized (“Section 145”), empowers the Company to
indemnify its directors, officers, employees and agents by agreement and to
indemnify persons who serve, at the request of the Company, as the directors,
officers, employees or agents of other corporations or enterprises, and
expressly provides that the indemnification provided by Section 145 is not
exclusive.

 

D.                In order to induce Indemnitees to serve or continue to serve
as a director, officer, employee or agent of the Company and/or one or more
subsidiaries of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company, the Company has determined and agreed to enter into
this Agreement with Indemnitees.

 

AGREEMENT

 

NOW, THEREFORE, the Indemnitees and the Company hereby agree as follows:

 

1.                  Definitions. As used in this Agreement:

 

(a)               “Agent” means any person who is or was a director, officer,
employee or other agent of the Company or a subsidiary of the Company; or is or
was serving at the request of, for the convenience of, or to represent the
interests of the Company or a subsidiary of the Company as a director, officer,
employee or agent of another foreign or domestic corporation, partnership, joint
venture, trust or other enterprise; or was a director, officer, employee or
agent of a foreign or domestic corporation which was a predecessor corporation
of the Company or a subsidiary of the Company, or was a director, officer,
employee or agent of another enterprise at the request of, for the convenience
of, or to represent the interests of such predecessor corporation.

 

(b)               “Board” means the Board of Directors of the Company.

 



 1 

 

 

(c)               “Change in Control” shall be deemed to have occurred if (i)
any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities, (ii) during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board,
together with any new directors whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination was previously so
approved, cease for any reason to constitute a majority of the Board, (iii) the
stockholders of the Company approve a merger or consolidation or a sale of all
or substantially all of the Company’s assets with or to another entity, other
than a merger, consolidation or asset sale that would result in the holders of
the Company’s outstanding voting securities immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the total voting
power represented by the voting securities of the Company or such surviving or
successor entity outstanding immediately thereafter, or (iv) the stockholders of
the Company approve a plan of complete liquidation of the Company, provided,
however, that any person who, directly or indirectly is the beneficial owner of
20% or more of such total voting power as of the date of this Agreement, and
whose interest does not at any time represent less than 20% of such voting
power, shall not be included for purposes of subsection (i) above.

 

(d)               “Expenses” shall include all out-of-pocket costs of any type
or nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), actually and reasonably incurred by the Indemnitees in
connection with either the investigation, defense or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement, or
Section 145 or otherwise; provided, however, that “Expenses” shall not include
any judgments, fines, ERISA excise taxes or penalties, or amounts paid in
settlement of a Proceeding.

 

(e)               “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
corporation law and neither currently is, nor in the past five years has been,
retained to represent: (i) the Company or the Indemnitees in any matter material
to either such party; or (ii) any other party to or witness in the proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the
Indemnitees in an action to determine the Indemnitees’ rights under this
Agreement.

 

(f)                “Proceeding” means any threatened, pending, or completed
action, suit or other proceeding, whether civil, criminal, administrative, or
investigative.

 

(g)               “Subsidiary” means any corporation of which more than 50% of
the outstanding voting securities is owned directly or indirectly by the
Company, by the Company and one or more other subsidiaries, or by one or more
other subsidiaries.

 

2.                  No Right to Employment. The Indemnitees agree that nothing
contained in this Agreement is intended to create any right to employment by the
Indemnitees.

 

3.                  Liability Insurance.

 

(a)               Maintenance of D&O Insurance. The Company hereby covenants and
agrees that, so long as the Indemnitees shall continue to serve as an Agent of
the Company and thereafter so long as the Indemnitees shall be subject to any
possible Proceeding by reason of the fact that the Indemnitees was an Agent of
the Company, the Company shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers, as more fully
described below.

 



 2 

 

 

(b)               Rights and Benefits. In all policies of D&O Insurance, the
Indemnitees shall qualify as an insured in such a manner as to provide the
Indemnitees the same rights and benefits as are accorded to the most favorably
insured of the Company’s independent directors (as defined by the insurer) if
the Indemnitees is such an independent director; of the Company’s
non-independent directors if the Indemnitees is not an independent director; of
the Company’s officers if the Indemnitees is an officer of the Company; or of
the Company’s key employees, if the Indemnitees is not a director or officer but
is a key employee.

 

4.                  Mandatory Indemnification. Subject to the terms of this
Agreement:

 

(a)               Third Party Actions. If the Indemnitees is a person who was or
is a party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Indemnitees is or was an Agent of the Company, or by reason of anything done or
not done by the Indemnitees in any such capacity, the Company shall indemnify
the Indemnitees against all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes and
penalties, and amounts paid in settlement) actually and reasonably incurred by
the Indemnitees in connection with the investigation, defense, settlement or
appeal of such Proceeding, provided the Indemnitees acted in good faith and in a
manner the Indemnitees reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

 

(b)               Derivative Actions. If the Indemnitees is a person who was or
is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company by reason of the fact that the Indemnitees is or was an
Agent of the Company, or by reason of anything done or not done by the
Indemnitees in any such capacity, the Company shall indemnify the Indemnitees
against all Expenses actually and reasonably incurred by the Indemnitees in
connection with the investigation, defense, settlement or appeal of such
Proceeding, provided the Indemnitees acted in good faith and in a manner the
Indemnitees reasonably believed to be in or not opposed to the best interests of
the Company; except that no indemnification under this Section 4(b) shall be
made in respect to any claim, issue or matter as to which the Indemnitees shall
have been finally adjudged to be liable to the Company by a court of competent
jurisdiction unless and only to the extent that the Delaware Court of Chancery
or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitees is fairly and reasonably entitled to
indemnity for such amounts which the Delaware Court of Chancery or such other
court shall deem proper.

 

(c)               Actions where Indemnitees is Deceased. If the Indemnitees is a
person who was or is a party or is threatened to be made a party to any
Proceeding by reason of the fact that the Indemnitees is or was an Agent of the
Company, or by reason of anything done or not done by the Indemnitees in any
such capacity, and if, prior to, during the pendency of or after completion of
such Proceeding the Indemnitees is deceased, the Company shall indemnify the
Indemnitees’ heirs, executors and administrators against all Expenses and
liabilities of any type whatsoever to the extent the Indemnitees would have been
entitled to indemnification pursuant to this Agreement were the Indemnitees
still alive.

 

(d)               Certain Terminations. The termination of any Proceeding or of
any claim, issue, or matter therein by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself create a
presumption that the Indemnitees did not act in good faith and in a manner which
the Indemnitees reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or Proceeding,
that the Indemnitees had reasonable cause to believe that the Indemnitees’
conduct was unlawful.

 



 3 

 

 

(e)               Limitations. Notwithstanding the foregoing, the Company shall
not be obligated to indemnify the Indemnitees for Expenses or liabilities of any
type whatsoever for which payment is actually made to or on behalf of the
Indemnitees under an insurance policy, or under a valid and enforceable
indemnity clause, by-law or agreement.

 

5.                  Indemnification for Expenses in a Proceeding in Which the
Indemnitees is Wholly or Partly Successful.

 

(a)               Successful Defense. Notwithstanding any other provisions of
this Agreement, to the extent the Indemnitees has been successful, on the merits
or otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which the Indemnitees was a party
by reason of the fact that the Indemnitees is or was an Agent of the Company at
any time, the Company shall indemnify the Indemnitees against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitees in
connection with the investigation, defense or appeal of such Proceeding.

 

(b)               Partially Successful Defense. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitees is a party to
or a participant in any Proceeding (including, without limitation, an action by
or in the right of the Company) in which the Indemnitees was a party by reason
of the fact that the Indemnitees is or was an Agent of the Company at any time
and is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
the Indemnitees against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitees in connection with each successfully resolved claim,
issue or matter.

 

(c)               Dismissal. For purposes of this section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

6.                  Mandatory Advancement of Expenses. Subject to the terms of
this Agreement and following notice pursuant to Section 7(a) below, the Company
shall advance all Expenses reasonably incurred by the Indemnitees in connection
with the investigation, defense, settlement or appeal of any Proceeding to which
the Indemnitees is a party or is threatened to be made a party by reason of the
fact that the Indemnitees is or was an Agent of the Company (unless there has
been a final determination that the Indemnitees is not entitled to
indemnification for such Expenses) upon receipt of (i) an undertaking by or on
behalf of the Indemnitees to repay the amount advanced in the event that it
shall ultimately be determined that the Indemnitees is not entitled to
indemnification by the Company and (ii) satisfactory documentation supporting
such Expenses. Such advances are intended to be an obligation of the Company to
the Indemnitees hereunder and shall in no event be deemed to be a personal loan.
The advances to be made hereunder shall be paid by the Company to the
Indemnitees within thirty (30) days following delivery of a written request
therefor by the Indemnitees to the Company together with such documentation and
information as is reasonably available to Indemnitees and is reasonably
necessary to determine whether and to what extent Indemnitees are entitled to
such indemnification or advances and, in the case of advances, a statement or
statements reasonably evidencing the expenses incurred by Indemnitees. In the
event that the Company fails to pay Expenses as incurred by the Indemnitees as
required by this paragraph, Indemnitees may seek mandatory injunctive relief
from any court having jurisdiction to require the Company to pay Expenses as set
forth in this paragraph. If Indemnitees seeks mandatory injunctive relief
pursuant to this paragraph, it shall not be a defense to enforcement of the
Company’s obligations set forth in this paragraph that Indemnitees has an
adequate remedy at law for damages.

 



 4 

 

 

7.                  Notice and Other Indemnification Procedures.

 

(a)               Notice by Indemnitees. Promptly after receipt by the
Indemnitees of notice of the commencement of or the threat of commencement of
any Proceeding, the Indemnitees shall, if the Indemnitees believes that
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company in writing of the commencement or threat of
commencement thereof. Notwithstanding the foregoing, any failure of Indemnitees
to provide such a notice to the Company, or to provide such notice in a timely
fashion, shall not relieve the Company of any liability that it may have to
Indemnitees unless, and to the extent that, such failure or delay actually and
materially prejudices the interests of the Company.

 

(b)               Insurance. If the Company receives notice pursuant to Section
7(a) hereof of the commencement of a Proceeding that may be covered under D&O
Insurance then in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitees, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

(c)               Defense. In the event the Company shall be obligated to pay
the Expenses of any Proceeding against the Indemnitees, the Company shall be
entitled to assume the defense of such Proceeding, with counsel selected by the
Company and approved by the Indemnitees (which approval shall not be
unreasonably withheld), upon the delivery to the Indemnitees of written notice
of its election so to do. After delivery of such notice, and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitees
under this Agreement for any fees of counsel subsequently incurred by the
Indemnitees with respect to the same Proceeding, provided that: (i) the
Indemnitees shall have the right to employ his or her own counsel in any such
Proceeding at the Indemnitees’ expense; and (ii) the Indemnitees shall have the
right to employ his or her own counsel in any such Proceeding at the Company’s
expense if (A) the Company has authorized the employment of counsel by the
Indemnitees at the expense of the Company, (B) the Indemnitees shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitees in the conduct of any such defense, (C) after a
Change in Control not approved by a majority of the members of the Board who
were directors immediately prior to such Change in Control, the employment of
counsel by Indemnitees has been approved by Independent Counsel, or (D) the
Company shall not, in fact, have employed counsel to assume the defense of such
Proceeding.

 

8.                  Right to Indemnification.

 

(a)               Right to Indemnification. In the event that Section 5(a) is
inapplicable, the Company shall indemnify the Indemnitees pursuant to this
Agreement unless, and except to the extent that, it shall have been determined
by one of the methods listed in Section 8(b) that the Indemnitees has not met
the applicable standard of conduct required to entitle the Indemnitees to such
indemnification.

 

(b)               Determination of Right to Indemnification. A determination of
the Indemnitees’ right to indemnification hereunder shall be made at the
election of the Board by (i) a majority vote of directors who are not parties to
the Proceeding for which indemnification is being sought, even though less than
a quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, (ii) a committee of such disinterested directors designated by
majority vote of such disinterested directors, even though less than a quorum
(iii) if there are no such disinterested directors or if the disinterested
directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to the Indemnitees, (iii) by the stockholders
of the Company, or (iv) by a panel of three arbitrators, one of whom is selected
by the Company, one of whom is selected by the Indemnitees and the last of whom
is selected by the first two arbitrators so selected; provided, however, that,
following any Change in Control not approved by a majority of the members of the
Board who were directors immediately prior to such Change in Control, such
determination shall be made by an Independent Counsel as specified in clause
(ii) above or by a panel of arbitrators as specified in clause (iv) above.

 



 5 

 

 

(c)               Submission for Decision. As soon as practicable, and in no
event later than thirty (30) days after the Indemnitees’ written request for
indemnification, the Board shall select the method for determining the
Indemnitees’ right to indemnification. The Indemnitees shall cooperate with the
person or persons or entity making such determination with respect to the
Indemnitees’ right to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitees and reasonably necessary to
such determination. Any Independent Counsel, member of the Board or stockholder
of the Company shall act reasonably and in good faith in making a determination
regarding the Indemnitees’ entitlement to indemnification under this Agreement.

 

(d)               Application to Court. If (i) the claim for indemnification or
advancement of Expenses is denied, in whole or in part, (ii) no disposition of
such claim is made by the Company within ninety (90) days after the request
therefor, (iii) the advancement of Expenses is not timely made pursuant to
Section 6 of this Agreement or (iv) payment of indemnification is not made
pursuant to Section 5 of this Agreement, the Indemnitees shall have the right to
apply to the Delaware Court of Chancery, the court in which the Proceeding is or
was pending or any other court of competent jurisdiction, for the purpose of
enforcing the Indemnitees’ right to indemnification (including the advancement
of Expenses) pursuant to this Agreement.

 

(e)               Expenses Related to the Enforcement or Interpretation of this
Agreement. The Company shall indemnify the Indemnitees against all reasonable
Expenses incurred by the Indemnitees in connection with any hearing or
proceeding under this Section 8 involving the Indemnitees and against all
reasonable Expenses incurred by the Indemnitees in connection with any other
proceeding between the Company and the Indemnitees involving the interpretation
or enforcement of the rights of the Indemnitees under this Agreement, unless a
court of competent jurisdiction finds that each of the claims and/or defenses of
the Indemnitees in any such proceeding was frivolous or made in bad faith.

 

9.                  Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated:

 

(a)               Claims Initiated by Indemnitees. To indemnify or advance
Expenses to the Indemnitees with respect to Proceedings or claims initiated or
brought voluntarily by the Indemnitees and not by way of defense, with a
reasonable allocation where appropriate, unless (i) such indemnification is
expressly required to be made by law, (ii) the Proceeding was authorized by the
Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the General
Corporation Law of Delaware or (iv) the Proceeding is brought to establish or
enforce a right to indemnification under this Agreement or any other statute or
law or otherwise as required under Section 145 in advance of a final
determination;

 



 6 

 

 

(b)               Lack of Good Faith. To indemnify the Indemnitees for any
Expenses incurred by the Indemnitees with respect to any Proceeding instituted
by the Indemnitees to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnitees in such Proceeding was not made in good faith or was frivolous;

 

(c)               Unauthorized Settlements. To indemnify the Indemnitees under
this Agreement for any amounts paid in settlement of a Proceeding unless the
Company consents to such settlement, which consent shall not be unreasonably
withheld;

 

(d)               Claims Under Section 16(b). To indemnify the Indemnitees for
Expenses and the payment of profits made from the purchase and sale (or sale and
purchase) by the Indemnitees of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

 

(e)               Payments Contrary to Law. To indemnify or advance Expenses to
the Indemnitees for which payment is prohibited by applicable law.

 

10.              Non-Exclusivity. The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitees may have under any provision
of law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in the Indemnitees’ official capacity and as to
action in another capacity while occupying the Indemnitees’ position as an Agent
of the Company, and the Indemnitees’ rights hereunder shall continue after the
Indemnitees has ceased acting as an Agent of the Company and shall inure to the
benefit of the heirs, executors and administrators of the Indemnitees.

 

11.              Permitted Defenses. It shall be a defense to any action for
which a claim for indemnification is made under this Agreement (other than an
action brought to enforce a claim for Expenses pursuant to Section 6 hereof,
provided that the required undertaking has been tendered to the Company) that
the Indemnitees is not entitled to indemnification because of the limitations
set forth in Sections 4 and 9 hereof. Neither the failure of the Company
(including its Board of Directors) or an Independent Counsel to have made a
determination prior to the commencement of such enforcement action that
indemnification of the Indemnitees is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors) or an
Independent Counsel that such indemnification is improper, shall be a defense to
the action or create a presumption that the Indemnitees is not entitled to
indemnification under this Agreement or otherwise.

 

12.              Subrogation. Except as provided in Section 13, in the event the
Company is obligated to make a payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery
under an insurance policy or any other indemnity agreement covering the
Indemnitees, who shall execute all documents required and take all action that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights (provided that the Company pays the
Indemnitees’ costs and expenses of doing so), including without limitation by
assigning all such rights to the extent of such indemnification or advancement
of Expenses.

 

13.              Primacy of Indemnification. The Company hereby acknowledges
that the Indemnitees may have certain rights to indemnification, advancement of
expenses or liability insurance provided by a third-party and certain of its
affiliates (collectively, the “Entity Indemnitors”). The Company hereby agrees
that (i) it is the indemnitor of first resort, i.e., its obligations to the
Indemnitees under this Agreement and any indemnity provisions set forth in its
Certificate of Incorporation, Bylaws or elsewhere (collectively, “Indemnity
Arrangements”) are primary, and any obligation of the Entity Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Indemnitees is secondary and excess, (ii) it shall
advance the full amount of expenses incurred by the Indemnitees and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement by or on behalf of the Indemnitees, to the extent
legally permitted and as required by any Indemnity Arrangement, without regard
to any rights the Indemnitees may have against the Entity Indemnitors, and (iii)
it irrevocably waives, relinquishes and releases the Entity Indemnitors from any
claims against the Entity Indemnitors for contribution, subrogation or any other
recovery of any kind arising out of or relating to any Indemnity Arrangement.
The Company further agrees that no advancement or indemnification payment by any
Entity Indemnitor on behalf of the Indemnitees shall affect the foregoing, and
the Entity Indemnitors shall be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Indemnitees against the Company.
The Company and the Indemnitees agree that the Entity Indemnitors are express
third party beneficiaries of the terms of this Section 13.

 



 7 

 

 

14.              Survival of Rights.

 

(a)               All agreements and obligations of the Company contained herein
shall continue during the period Indemnitees is an Agent of the Company and
shall continue thereafter so long as Indemnitees shall be subject to any
possible claim or threatened, pending or completed Proceeding by reason of the
fact that Indemnitees was serving in the capacity referred to herein.

 

(b)               The Company shall require any successor to the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

15.              Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitees to the fullest extent permitted by law,
including those circumstances in which indemnification would otherwise be
discretionary.

 

16.              Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.

 

17.              Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless it is in a writing signed by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

18.              Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivery if delivered by hand to the party to whom such notice or
other communication shall have been directed, (b) if mailed by certified or
registered mail with postage prepaid, return receipt requested, on the third
business day after the date on which it is so mailed, (c) one business day after
the business day of deposit with a nationally recognized overnight delivery
service, specifying next day delivery, with written verification of receipt, or
(d) on the same day as delivered by confirmed facsimile transmission if
delivered during business hours or on the next successive business day if
delivered by confirmed facsimile transmission after business hours. Addresses
for notice to either party shall be as shown on the signature page of this
Agreement, or to such other address as may have been furnished by either party
in the manner set forth above.

 



 8 

 

 

19.              Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. This Agreement is intended to be an agreement of the type
contemplated by Section 145(f) of the General Corporation Law of Delaware.

 

20.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.

 

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

Indemnitees:

 

/s/ John Delta

_________________________________

Name: John Delta

 

Address:    #####

 

 

 

Name: TechCXO LLC

 

/s/ John Delta

By: ______________________________

Name: John Delta

Its: Managing Partner

 

Address:    1911 Grayson Highway, Suite 8/122
Grayson, GA 30017

Company:

 

IBIO, INC.

 

/s/ Tom Isett

By: _________________________________

Name: Tom Isett

Title: Chief Executive Officer

 

 

 

   

 



 9 

 